 


110 HR 5128 IH: Disapproving of any formal agreement emerging from the 
U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5128 
IN THE HOUSE OF REPRESENTATIVES 
 
January 23, 2008 
Ms. Lee (for herself, Ms. Woolsey, Ms. Waters, and Mr. Hinchey) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
Disapproving of any formal agreement emerging from the Declaration of Principles for a Long-Term Relationship of Cooperation and Friendship Between the Republic of Iraq and the United States of America unless the agreement is approved through an Act of Congress. 
 
 
1.FindingsCongress finds the following: 
(1)The Iraq Study Group Report recommends: The President should state that the United States does not seek permanent military bases in Iraq. If the Iraqi Government were to request a temporary base or bases, then the United States Government could consider that request as it would in the case of any other government.. 
(2)The House of Representatives has passed 10 separate bills prohibiting or expressing opposition to the establishment of permanent military bases in Iraq including five of which Congress has approved on a strong bipartisan basis and the President has signed into law: Public Law 109–289, Public Law 109–364, Public Law 110–28, Public Law 110–116, and Public Law 110–161. Nevertheless, the President has failed to faithfully execute and enforce these statutes, as he has taken an oath to fulfill. 
(3)The perception that the United States intends to permanently maintain tens of thousands of U.S. troops in Iraq, following the invasion ordered by President Bush in March 2003 and the subsequent prolonged military occupation of Iraq, aids insurgent groups and the al-Qaeda terrorist network in recruiting supporters and fuels violent activity. 
(4)Without any congressional consultation or input, President Bush signed a Declaration of Principles for a Long-Term Relationship of Cooperation and Friendship Between the Republic of Iraq and the United States of America on November 26, 2007. 
(5)The Declaration of Principles outlines the multi-faceted shape of the long-term bilateal relationship between the Governments of the United States and Iraq, including anticipated enduring military roles for the U.S. Armed Forces. 
2.Disapproval of Agreement Emerging from Declaration of PrinciplesAny formal agreement emerging from the Declaration of Principles for a Long-Term Relationship of Cooperation and Friendship Between the Republic of Iraq and the United States of America shall not have the effect of force of law unless the agreement is approved by an Act of Congress enacted after the date of enactment of this Act. 
3.Sense of CongressIt is the sense of Congress that any formal agreement emerging from the Declaration of Principles for a Long-Term Relationship of Cooperation and Friendship Between the Republic of Iraq and the United States of America must be approved by an act of the Iraqi legislature. 
4.Limitation of Use of FundsNo funds appropriated or otherwise made available to the Department of Defense or any other department or agency of the United States may be used to enforce or implement any formal agreement emerging from the Declaration of Principles for a Long-Term Relationship of Cooperation and Friendship Between the Republic of Iraq and the United States of America unless the agreement is approved through an Act of Congress. 
 
